           Case 1:21-cv-01567-CM Document 4 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT DEREK LURCH JR.,

                                 Plaintiff,

                     -against-
                                                                   21-CV-1567 (CM)
NYCHHC; EVERY DOCTOR THAT
DIAGNOSED AND TREATED ANY INMATE                           ORDER OF DISMISSAL UNDER
(DETAINEE) FROM I.A.A. WITH THE FLU                            28 U.S.C. § 1915(g)
OR FLU LIKE SYMPTOMS BUT FAILED TO
ISOLATE THEM FROM GENERAL
POPULATION AFTERWARDS,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Anna M. Kross Center on Rikers Island, brings this

action pro se. Plaintiff also requests to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). Plaintiff is barred, however, from filing any new action IFP while a prisoner.

See Lurch v. Bernal, No. 20-CV-9329 (CM) (S.D.N.Y. Dec. 21, 2020). That order relied on 28

U.S.C. § 1915(g), which provides that:

       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.

       Although Plaintiff has filed this new action seeking IFP status, his complaint does not

show that Plaintiff is in imminent danger of serious physical injury. 1 Instead, Plaintiff alleges that




       1
        An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
              Case 1:21-cv-01567-CM Document 4 Filed 02/23/21 Page 2 of 2




from December 5, 2019, to December 22, 2019, Defendants violated his constitutional rights and

the rights of other detainees. Plaintiff is therefore barred from filing this action IFP.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule. See 28 U.S.C. § 1915(g). 2 Plaintiff

remains barred from filing any future action IFP while in custody, unless he is under imminent

threat of serious physical injury. 3 Id.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       February 23, 2021
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




         2
          Plaintiff may commence a new action by paying the filing fee. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                   2
